Citation Nr: 1045614	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  08-37 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The Veteran served on active duty from June 2003 to June 2007.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This 
matter was previously before the Board in April 2010 at which 
time it was remanded for additional development.  


FINDINGS OF FACT

1.  The Veteran does not have a right knee disability 
attributable to service.

2.  The Veteran does not have a left knee disability attributable 
to service.

3.  The Veteran does not have a left ankle disability 
attributable to service.


CONCLUSIONS OF LAW

1.  A right knee disability, diagnosed as knee strain, was not 
incurred in or aggravated during the Veteran's active duty 
service, nor may right knee arthritis be presumed to have been 
incurred in or aggravated during such service.  38 U.S.C.A. §§ 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).

2.  A left knee disability, diagnosed as knee strain, was not 
incurred in or aggravated during the Veteran's active duty 
service, nor may left knee arthritis be presumed to have been 
incurred in or aggravated during such service.  38 U.S.C.A. §§ 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).

3.  A left ankle disability, diagnosed as left ankle strain, was 
not incurred in or aggravated during the Veteran's active duty 
service, nor may left ankle arthritis be presumed to have been 
incurred in or aggravated during such service.  38 U.S.C.A. §§ 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To 
implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits.  In the present appeal, the 
appellant was provided with initial notice of the VCAA in 
December 2007, which was prior to the March 2008 adverse decision 
on appeal.  Therefore, the express requirements set out by the 
Court in Pelegrini have been satisfied.

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  In this case, the Board finds that the appellant is not 
prejudiced by a decision at this time since he was notified of 
the disability rating and effective date elements in the December 
2007 letter.

VA has fulfilled its duty to notify the appellant in this case.  
In the December 2007 letter and in a May 2010 letter, the RO 
informed the appellant of the evidence needed to substantiate his 
claims, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA to 
request the appellant to provide any evidence in the appellant's 
possession that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  
Thus, the Board finds that the notice required by the VCAA and 
implementing regulations was furnished to the claimant and that 
no useful purpose would be served by delaying appellate review to 
send out additional VCAA notice letters.

The Board also finds that all necessary assistance has been 
provided to the appellant including requesting pertinent VA 
medical records.  In addition, the appellant was afforded a VA 
examination during the appeal period.  The Board finds that the 
December 2007 examination report is based on a thorough 
examination of the appellant, the appellant's medical history and 
complaints, and objective findings.  In regard to this 
examination, the Board noted in its April 2010 remand that the 
December 2007 examination report did not include an etiological 
opinion with respect to the Veteran's claimed right and left knee 
and left ankle disabilities and service and, found that it was 
therefore inadequate for rating purposes.  The Board went on to 
remand the claim in order to obtain an addendum etiological 
opinion from the December 2007 examiner and, if that examiner was 
not available, to schedule the Veteran for a new VA examination 
in order to obtain an etiological opinion.  While an addendum VA 
etiological opinion was rendered in August 2010, it was not 
rendered by the nurse practitioner who performed the December 
2007 VA examination, but rather by a VA physician.  Although this 
physician did not re-examine the Veteran as was requested in the 
April 2010 Board remand, the Board finds that the opinion was 
based on a comprehensive review of the Veteran's claims file, to 
include the Veteran's service treatment records and the December 
2007 VA examination report, and it is supported by medical 
rationale.  Consequently, the Board finds that the examination 
report is adequate for rating purposes and that the directives of 
the Board's April 2010 have been substantially complied with.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a 
medical opinion is adequate if it provides sufficient detail so 
that the Board can perform a fully informed evaluation of the 
claim.  See also Stegall v. West, 11 Vet. App. 268 (1998) 
(compliance with the remand directive does not require "full" 
compliance or even "strict" compliance... it only requires 
"substantial compliance.").  The Court has routinely affirmed 
Board decisions where it provides an explanation for any 
deviation in its remand instructions.  See e.g., D'Aries v. 
Peake, 22 Vet. App. 97, 106 (2008).  In addition, the Veteran was 
given the opportunity to request a Board hearing which he 
declined.

Under these circumstances, the Board finds that VA has fulfilled 
its duty to notify and assist the appellant in the claims under 
consideration and that adjudication of the claims at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The appeal is now ready to be considered 
on the merits.

II.  Facts

The Veteran's service treatment records are devoid of complaints 
or treatment for knee or ankle problems.  The Veteran denied a 
history of foot trouble, knee trouble or swollen or painful 
joints on a June 2002 Report of Medical History.  On a Report of 
Medical Assessment in April 2007, the Veteran listed injuries he 
sustained for which he did not seek medical help.  These injuries 
included a cracked knuckle, right hand, and broken left big toe.  
When asked if he intended to seek VA disability benefits at the 
present time, the Veteran indicated he was seeking benefits for 
ringing in his ears, back pain and his left elbow.  On a Report 
of Medical History in April 2007, the Veteran denied foot 
trouble, knee trouble or swollen or painful joints.  

In July 2007, the Veteran filed a claim of entitlement to service 
connection for disabilities other than his knees or left ankle.  

In November 2007, the Veteran filed a claim of entitlement to 
service connection for disabilities that included disabilities of 
the knees and left ankle.  He asserted that he felt these 
problems were related to being an infantryman in the military and 
having to carry 65 pound combat loads plus being a machine gunner 
and lifting ammo for the machine gun.

The Veteran reported at a VA General examination in December 2007 
that he started having bilateral knee pain while on active duty 
in 2003.  He denied any certain injury, but said he had been a 
heavy machine gunner and carried extra weight as well as ruck 
sacks and physical training.  He also reported that he had gotten 
his right leg caught in razor wire and had lost some skin in that 
incident.  With respect to the left ankle, the Veteran said that 
he twisted his left ankle in 2003 and has had trouble with it 
ever since.  He further reported that he was a full-time student 
and was currently looking for work.  Findings included tenderness 
and painful motion of the bilateral knees and left ankle as well 
as crepitus in the knees and popping in the left ankle.  X-rays 
of the left ankle and knees revealed negative findings.  The 
Veteran was diagnosed as having bilateral knee strain and left 
ankle strain.  The examination was performed by a nurse 
practitioner and cosigned by a physician.  The report does not 
contain an etiological opinion.  

In a statement dated in April 2008, the Veteran said that he 
thought that his service record, DD Form 214, showing that he 
served as a Machine Gunner and had two combat deployments earning 
him a Combat Action Ribbon would be enough evidence to guarantee 
his claimed conditions, to include both knees and the left ankle.  
He said that serving in the infantry in the Marine Corps was more 
strenuous than other duties in service and he did not have time 
to go "to medical" every time something hurt or was occurring 
physically.  He said that he just dealt with it and carried on 
and that this is why his service treatment records do not show 
his symptoms.

In the Notice of Disagreement dated in May 2008, the Veteran's 
representative stated that taking into consideration the 
presumption of soundness, there was no other place the Veteran 
could have acquired his disabilities, which had been confirmed by 
VA examination, except in service.  The representative further 
noted that all of the Veteran's post service medical treatment 
had been performed at the VAMC.  

VA outpatient records from the VA medical center (VAMC) in St. 
Louis include a December 2008 traumatic brain injury (TBI) 
consult reflecting the Veteran's report of having developed 
bilateral knee pain in Iraq and of experiencing creaking and 
popping in his knees with difficulty running and going up stairs.  
These records also include a January 2009 polytrauma physical 
therapy consult noting the Veteran's report that his bilateral 
knees throbbed and he had pressure in front of patella 
bilaterally.  The Veteran denied that his knees locked up or gave 
out, but did report crepitus bilaterally and said that the 
pressure increased with running or prolonged sitting.  The 
Veteran was also noted to have a history of Osgood Schlatter 
disease, bilateral knees, in high school.  Findings with respect 
to the knees were essentially unremarkable.  

In a July 2010 VA addendum opinion by a physician, the physician 
indicated that he had comprehensively reviewed the Veteran's 
claims file, to include his service treatment records.  He noted 
that examination findings in December 2007 were essentially 
unremarkable regarding range of motion and that x-rays of the 
knees and left ankle were completely normal.  He also noted that 
the Veteran had denied any history on his discharge medical 
report of past or present knee trouble or any swollen or painful 
joints.  He went on to opine that based on the totality of 
medical evidence, including the lack of any mention of knee or 
ankle problems in the service treatment records, it was less 
likely than not that any current subjective knee or ankle pains 
were related to the Veteran's active military service.

III.  Analysis

Pertinent Law and Regulations

Service connection may be granted for a disability resulting from 
an injury or disease incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a) (2010).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned. 
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b).

Service connection for certain chronic diseases, including 
arthritis or degenerative joint disease, will be presumed if they 
are manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2010).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

A veteran is presumed to have been sound upon entry into the 
military, except as to conditions noted at the time of 
acceptance, examination, or enrollment, or where clear and 
unmistakable evidence demonstrates that the condition existed 
before acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002).

Only conditions that are recorded in physical examination reports 
are to be considered as "noted."  The Veteran's reported history 
of the pre-existence of a disease or injury does not constitute 
notation of such disease or injury, but is considered with all 
other evidence in determining if the disease or injury pre-
existed service.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in- service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), service 
connection for a combat-related injury may be based on lay 
statements, alone, but these provisions do not absolve a claimant 
from the requirement of demonstrating current disability and a 
nexus to service, as to both of which competent medical evidence 
is generally required.  Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that lay evidence is one type of evidence 
that must be considered, and competent lay evidence can be 
sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency ('a legal concept determining whether testimony may be 
heard and considered') and credibility ('a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted')).  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Discussion

As a starting point, the Board finds that the Veteran's self-
reported history at a January 2009 VA polytrauma physical therapy 
consult of having Osgood Schlatters Disease in high school, by 
itself, is not enough to overcome the presumption of soundness.  
This is so when considering that the Veteran reported having no 
history of knee trouble, foot trouble or swollen or painful 
joints at his June 2002 enlistment examination and was not noted 
at that time to have any knee or left ankle findings.  When no 
preexisting medical condition is noted upon entry into service, a 
veteran is presumed to have been sound upon entry.  See 38 
U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
Accordingly, the Board will consider the Veteran's claim of 
entitlement to service connection for right and left knee and 
left ankle disabilities on a direct basis.

Regarding the disabilities being claimed, that is, right and left 
knee and left ankle disabilities, the Board finds that the 
Veteran presently has right and left knee and left ankle 
disabilities diagnosed by a VA examiner in December 2007 as 
bilateral knee and left ankle strains.  The Board further finds 
that as arthritis of either knee or the left ankle was not found 
by x-ray at the December 2007 VA examination nor is there any x-
ray evidence of arthritis of the knees or left ankle at any time 
during the year following the Veteran's discharge from service, 
presumptive service connection under 38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309 is not warranted.

With respect to evidence of an inservice disease or injury, the 
Veteran does not assert that he sustained a right or left knee 
injury in service; rather, he attributes his knee problems to his 
duties as a machine gunner in service requiring that he carry 
extra weights as well as ruck sacks and physical training.  
Regarding the left ankle, the Veteran asserts that he twisted 
this ankle in service in 2003 and has had left ankle problems 
ever since.  As the Veteran is neither claiming service 
connection for a combat-related injury nor does the evidence 
suggest such an injury, the provisions under 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) do not apply.

The Veteran's service treatment records are devoid of any 
complaints of or treatment for the knees or left ankle and the 
Veteran does not contend otherwise.  Rather, the Veteran 
acknowledged as much in an April 2008 statement by explaining 
that the reason his service treatment records do not show 
symptoms is that he did not have time while performing his 
service duties as an infantryman in the Marine Corps to run "to 
medical" every time something hurt and that he just learned to 
carry on and deal with it.  The first evidence of knee or left 
ankle problems is the December 2007 VA examination report 
referred to above diagnosing the Veteran as having bilateral knee 
and left ankle strains.

Regarding consideration of these claims under 38 C.F.R. 
§ 3.303(b), while the Veteran's postservice statements as to 
having bilateral knee and left ankle pain ever since service have 
been considered, consideration has also been given to the fact 
that he did not report bilateral knee or left ankle pain in 
service, to include his April 2007 separation examination report, 
and he in fact denied any history of foot trouble, knee trouble, 
or swollen or painful joints on an April 2007 Report of Medical 
History.  Moreover, when asked if he intended to seek VA 
disability at that time (in April 2007), he indicated that he did 
intend to seek VA disability, but he did not include knee or left 
ankle disabilities when listing his inservice disabilities.  He 
also did not include bilateral knee or left ankle disabilities 
when he filed his initial claim for VA benefits in July 2007, but 
rather first noted these disabilities on a subsequent claim filed 
in November 2007.  Thus, the inconsistencies between his 
postservice statements in which he attributes his bilateral knee 
and left ankle symptoms to service and his service treatment 
records wherein he specifically denied any history of knee or 
foot trouble or swollen or painful joints does not render his 
current statements in this regard credible.  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998), (in evaluating the evidence and rendering a decision on 
the merits, the Board is required to assess the credibility and 
probative value of proffered evidence in the context of the 
record as a whole).  The Board places greater probative weight on 
statements made without expectation of pecuniary gain and closer 
in time to the period at issue.  Accordingly, establishing 
service connection under the provisions of 38 C.F.R. § 3.303(b) 
for a chronic disability in service or continuity of 
symptomatology after service is not warranted by the facts of 
this case.

In addition, there is no medical evidence linking the Veteran's 
postservice bilateral knee and left ankle strains to service.  
38 C.F.R. § 3.303(d).  Instead, a VA examiner issued an addendum 
opinion in August 2010 opining that based on the totality of 
medical evidence, including the lack of any mention of knee or 
ankle problems in the [Veteran's] service treatment records, it 
was less likely than not that any current subjective knee or 
ankle pains were related to the Veteran's active military 
service.  

Although the statements of the Veteran offered in support of his 
claim have been given full consideration by the Board, he has not 
demonstrated the medical knowledge required to establish an 
etiological nexus between his bilateral knee and left ankle 
disabilities and in-service military duties.  See 38 C.F.R. § 
3.159 (a)(1) [competent medical evidence means evidence provided 
by a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or opinions].  
Therefore, the Veteran's statements are not considered competent 
medical evidence and do not serve to establish a medical nexus 
between the claimed knee and left ankle disabilities and the 
Veteran's period of service.

Under these circumstances, the Board finds that the claims of 
entitlement to service connection for right and left knee and 
left ankle disabilities must be denied as the requisite elements 
for establishing service connection have not been satisfied.  
38 C.F.R. § 3.303; Hickson, supra.  In reaching this conclusion, 
the Board has considered the applicability of the benefit of the 
doubt doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claims, that doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a right knee disability is 
denied.

Entitlement to service connection for a left knee disability is 
denied.

Entitlement to service connection for a left ankle disability is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


